DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 11/18/2021.  Claims 1-2, 5-12, 15, and 18-22 are pending.  Claims 3-4, 13-14, and 16-17 have been cancelled. Claims 18-22 are new. Claims 1, 12, and 15 have been written in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/20/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the European Search Report cited in EP 19 19 5314 completed 28 January 2020, 2 pages was listed on the IDS, but a copy of the document was not included with the filed application.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 2 and 8-12 is objected to because of the following informalities: 
Claims 2 and 8-12 recite the limitation "the flight control surface."  It appears that the word "movable" was inadvertently omitted before the word "flight" in each claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-12, 15, and 18-22 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a line of flight of the aircraft" in lines 2-3, and "the line of flight of the aircraft" in lines 5-6.  This limitation is vague and indefinite.  This limitation is indefinite because, defining an apparatus with a parameter or characteristic external to the apparatus, especially one that changes under any number of given conditions, makes it difficult to determine the meets and bounds (scope) of the claim.  The plain meaning of “line of flight” in several references is: a route taken through the air (https://www.bing.com/search?q=define+line%20of%20flight); the path along which a freely moving object travels through the air (https://www.thefreedictionary.com/line+of+flight and https://www.vocabulary.com/dictionary/line%20of%20flight and https://www.audioenglish.org/dictionary/line_of_flight.htm).  Given that “line of flight” only happens when the aircraft travels through the air, and it is an external property that changes all the time, one cannot define an apparatus as it relates to something external to it that changes all the time.  Consequently, how can the meets and bounds of the instant claim be ascertained using this external parameter, i.e., “line of flight” to define an apparatus?  For examination purposes, as 
Additionally, claims 2, 5-11, and 18-22 are rejected because they depend from an indefinite parent claim.
Claim 12 similarly recites the rejected limitation "a line of flight of the aircraft" as recited in claim 1, and it is similarly rejected.
Claim 15 similarly recites the rejected limitation "a line of flight of the aircraft" as recited in claim 1, and it is similarly rejected.
Claim 15 also recites the limitation "the actuator arm" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 5-7, 9-12, 15, and 18-22 is/are rejected under 35 USC § 103 as being unpatentable over Huynh, U.S. Patent Application Publication 20200079497 A1 (hereinafter called Huynh’497), and further in view of Johnson, U.S. Patent 3,874,617 A (hereinafter called Johnson).
Regarding claim 1, Huynh’497 teaches an aircraft (See e.g., FIG. 1 element 100) including a swept aircraft wing (See e.g., FIG. 1 element 102 or 104) comprising:
a movable flight control surface (See e.g., FIGS. 1 & 3 element 114 or 120; ¶ [0026]) with a hinge line non-perpendicular to a line of flight of the aircraft (See e.g., FIG. 1 elements 100 & 114 or 120; ¶ [0026], where the points at which the flap, i.e., moveable flight control surface is movable teaches a hinge line, and the longitudinal axis of the aircraft 100 teaches a line of flight of the aircraft, and the movable flap of 114 or 120 is non-perpendicular to the longitudinal axis of the aircraft 100, therefore the references in their entirety teach the instant claim limitation);
an actuator arm (See e.g., FIG. 3 element 304 or 308, where the linkages of 304 and 308 shown attached to the flaps 114 and 120, respectively teach an actuator arm) configured to actuate the movable flight control surface (See e.g., FIG. 3 element 304 or 308; ¶ [0038]), wherein the actuator arm comprises a longitudinal axis substantially aligned with the line of flight of the aircraft (See e.g., FIG. 3 element 304 or 308, where the axis of each linkage, 304 and 308 shown attached to the flaps 114 and 120, respectively are shown to be substantially aligned to the longitudinal axis of the aircraft, i.e., the line of flight of the aircraft, in that they are substantially parallel to the longitudinal axis of the aircraft, therefore the references in their wherein the actuator arm comprises a longitudinal axis substantially aligned with the line of flight of the aircraft), and the actuator arm extends at least partially from an outer surface of the aircraft wing (See e.g., FIG. 2A element 208; ¶ [0028]), and
a fairing mounted to the outer surface of the aircraft wing and at least partially covering the actuator arm (See e.g., ¶ [0048], “… locating the first and second hydraulic modules 342, 344 remotely from the first, second, third and fourth HMAs 302, 304, 306, 308 advantageously enables the dimensions (e.g., widths and/or lengths) of aerodynamic fairings that respectively house the first, second, third and fourth HMAs 302, 304, 306, 308 to be reduced (e.g., minimized) and/or aerodynamically optimized.”),
wherein the actuator arm comprises a first pivotal connection to a main body portion of the aircraft wing (See e.g., FIG. 2A elements 214 & 102), and a second pivotal connection to the movable flight control surface (See e.g., FIG. 2A elements 216 & 114).
But Huynh’497 does not teach wherein the first pivotal connection and/or the second pivotal connection is configured for rotary movement of the actuator arm in a first plane and in a second plane perpendicular to the first plane.
However, Johnson teaches the first pivotal connection and/or the second pivotal connection (See e.g., FIG. 8 elements X and/or 26) is configured for rotary movement of the actuator arm in a first plane and in a second plane perpendicular to the first plane (See e.g., FIG. 8 elements X and/or 26; column 4 lines 6-9, 10-12, and 14-15, where the spherical type bearings teach the first and/or second pivotal connection configured for rotary movement of the actuator arm, and pivot point X permits lateral as well as vertical pivotal movement of the hydraulic actuator teaches the configured to limitation of the actuator arm in a first plane and in a second plane perpendicular to the first plane).
Thus, it would have been obvious to a person having ordinary skill in the art, having the prior art of Huynh’497 and Johnson before him, before the effective filing date of the claimed (See e.g., column 1 lines 31-33; column 3 lines 17-20).
Regarding claim 2, Huynh’497, as modified by Johnson in the rejection of claim 1 hereinabove, further teaches wherein the actuator arm (Huynh’497 See e.g., FIGS. 2A & 3 element 304 or 308, where the linkages of 304 and 308 shown attached to the flaps 114 and 120, respectively teach an actuator arm, and Examiner notes that the actuator shown in FIG. 2A is a detailed representation of the top level actuator arms 304 or 308) is arranged for non-planar movement (Johnson See e.g., FIG. 8 elements X and/or 26; column 4 lines 6-9 and 10-12) with respect to the flight control surface (Huynh’497 See e.g., FIGS. 1 & 3 element 114 or 120; ¶ [0026]).
Regarding claim 5, Huynh’497, as modified by Johnson in the rejection of claim 1 hereinabove, further teaches wherein the actuator arm is connected to an actuator control unit (Huynh’497 See e.g., FIGS. 2A & 3 element 386 via 352 or 388 via 354; ¶s [0030], [0051], & [0060]).
Regarding claim 6, Huynh’497, as modified by Johnson in the rejection of claim 5 hereinabove, further teaches wherein the actuator control unit is located physically away from the actuator arm, and linked only by one or more control elements (Huynh’497 See e.g., FIGS. 2A & 3 element 386 via 352 or 388 via 354; ¶s [0030], [0051], & [0060])
Regarding claim 7, Huynh’497, as modified by Johnson in the rejection of claim 5 hereinabove, further teaches wherein the actuator control unit is located within the aircraft wing (Huynh’497See e.g., FIG. 3 element 352 or 354; ¶s [0030] & [0051]).
Regarding claim 9, Huynh’497, as modified by Johnson in the rejection of claim 1 hereinabove, further teaches wherein the flight control surface extends from a trailing edge of the aircraft wing (Huynh’497 See e.g., FIGS. 1 & 3 elements 114 or 120, 110 or 116; ¶ [0026]).
Regarding claim 10, Huynh’497, as modified by Johnson in the rejection of claim 9 hereinabove, further teaches wherein the flight control surface is a flap (Huynh’497 See e.g., FIGS. 1 & 3 element 114 or 120; ¶ [0026]), aileron, or flaperon.
Regarding claim 11, Huynh’497, as modified by Johnson in the rejection of claim 1 hereinabove, further teaches wherein the actuator arm is arranged to rotate and/or extend the flight control surface about or from the hinge line (Huynh’497 See e.g., FIG. 3 element 304 or 308; ¶ [0038], where the points at which the flap, i.e., flight control surface is movable teaches a hinge line, and where the linkages of 304 and 308 shown attached to the flaps 114 and 120, respectively teach an actuator arm, and the references in their entirety teach the instant claim limitation).
Regarding claim 12, Huynh’497 teaches a swept aircraft wing (See e.g., FIG. 1 element 102 & 104) comprising:
a movable flight control surface which moves with respect to a hinge line (See e.g., FIGS. 1 & 3 element 114 or 120; ¶ [0026], where the points at which the flap, i.e., flight control surface is movable teaches a hinge line), wherein the hinge line is non-perpendicular to a line of flight of the swept aircraft wing (See e.g., FIG. 1 elements 100 & 114 or 120; ¶ [0026], where the longitudinal axis of the aircraft 100 teaches a line of flight of the aircraft, and the );
an actuator arm (See e.g., FIG. 3 element 304 or 308, where the linkages of 304 and 308 shown attached to the flaps 114 and 120, respectively teach an actuator arm) configured to actuate the flight control surface (See e.g., FIG. 3 element 304 or 308; ¶ [0038]), wherein the actuator arm comprises a longitudinal axis substantially parallel to a longitudinal axis of a fuselage attached to the swept aircraft wing (See e.g., FIG. 1 element 6; FIG. 3 element 304 or 308, where the axis of each linkage, 304 and 308 shown attached to the flaps 114 and 120, respectively are shown to substantially parallel to the line of flight of the swept aircraft wing, therefore the references in their entirety teach wherein the actuator arm comprises a longitudinal axis substantially parallel to a longitudinal axis of a fuselage attached to the swept aircraft wing), wherein the actuator arm extends at least partially from an outer surface of the aircraft wing (See e.g., FIG. 2A element 208; ¶ [0028]), and
a fairing arranged on the outer surface of the swept aircraft wing and at least partially covering the actuator arm (See e.g., ¶ [0048], “… locating the first and second hydraulic modules 342, 344 remotely from the first, second, third and fourth HMAs 302, 304, 306, 308 advantageously enables the dimensions (e.g., widths and/or lengths) of aerodynamic fairings that respectively house the first, second, third and fourth HMAs 302, 304, 306, 308 to be reduced (e.g., minimized) and/or aerodynamically optimized.”),
wherein the actuator arm is pivotally attached by a first pivotal connection to a main body portion of the aircraft wing (See e.g., FIG. 2A element 214 & 102), and the actuator arm is pivotally attached by a second pivotal connection to the movable flight control surface (See e.g., FIG. 2A element 216 & 114).

However, Johnson teaches the first pivotal connection and/or the second pivotal connection (See e.g., FIG. 8 elements X and/or 26) is configured for rotary movement of the actuator arm in a first plane and in a second plane perpendicular to the first plane (See e.g., FIG. 8 elements X and/or 26; column 4 lines 6-9, 10-12, and 14-15, where the spherical type bearings teach the first and/or second pivotal connection configured for rotary movement of the actuator arm, and pivot point X permits lateral as well as vertical pivotal movement of the hydraulic actuator teaches the configured to limitation of the actuator arm in a first plane and in a second plane perpendicular to the first plane).
Thus, it would have been obvious to a person having ordinary skill in the art, having the prior art of Huynh’497 and Johnson before him, before the effective filing date of the claimed invention, to include in the aircraft of Huynh’497, the first pivotal connection and/or the second pivotal connection is configured for rotary movement of the actuator arm in a first plane and in a second plane perpendicular to the first plane, as taught in the analogous art of Johnson to achieve the predictable result of a novel connection of the actuator to the wing to avoid the need for additional wing structure to carry large loads from the actuator, as suggested by Johnson (See e.g., column 1 lines 31-33; column 3 lines 17-20).
Regarding claim 15, Huynh’497 teaches an aircraft wing assembly (See e.g., FIG. 1 element 102 or 104) comprising:
a swept main aircraft wing (See e.g., FIG. 1 element 102 or 104);
(See e.g., FIGS. 1 & 3 element 114 or 120; ¶ [0026]) mounted to a leading or trailing edge of the swept main aircraft wing (See e.g., FIGS. 1 & 3 element 114 or 120; ¶ [0026]), and configured to move with respect to a swept hinge line of the swept main aircraft wing (See e.g., FIG. 1 element 114 or 120; ¶ [0026], where the points at which the flap, i.e., flight control surface is movable teaches a swept hinge line, and given that the movable flap of 114 or 120 is shown located on the swept main aircraft wing 12, the references in their entirety teach the instant claim limitation);
an actuator (See e.g., FIG. 3 element 304 or 308) configured to move the flight control surface with respect to the swept hinge line (See e.g., FIG. 3 element 304 or 308; ¶ [0038]), wherein the actuator includes a longitudinal axis oblique to the swept hinge line (See e.g., FIG. 3 element 304 or 308; ¶ [0038], where the unlabeled outboard angle of 304 or 308 to flap 114 or 120, respectively, wherein lies the swept hinge line, is oblique to the longitudinal axis of the center linkage of either actuator, and therefore teaches the actuator includes a longitudinal axis oblique to the swept hinge line) and substantially parallel to a line of flight of the aircraft (See e.g., FIGS. 1 & 3 elements 100 & 304 or 308, where, the longitudinal axis of the aircraft 100 teaches a line of flight of the aircraft, and where the axis of each linkage, 304 and 308 shown attached to the flaps 114 and 120, respectively are shown to be substantially parallel to the line of flight of the aircraft, therefore the references in their entirety teach substantially parallel to a line of flight of the aircraft), and
a fairing mounted to an outer aerodynamic surface of the swept main aircraft wing and at least partially covering the actuator (See e.g., ¶ [0048], “… locating the first and second hydraulic modules 342, 344 remotely from the first, second, third and fourth HMAs 302, 304, 306, 308 advantageously enables the dimensions (e.g., widths and/or lengths) of aerodynamic fairings that respectively house the first, ”),
wherein the actuator is pivotally attached by a first pivotal connection to the swept main aircraft wing (See e.g., FIG. 2A element 214 & 102), and the actuator arm is pivotally attached by a second pivotal connection to the flight control surface (See e.g., FIG. 2A element 216 & 114).
But Huynh’497 does not teach wherein the first pivotal connection and/or the second pivotal connection is configured for rotary movement of the actuator arm in a first plane and in a second plane perpendicular to the first plane.
However, Johnson teaches the first pivotal connection and/or the second pivotal connection (See e.g., FIG. 8 elements X and/or 26) is configured for rotary movement of the actuator arm in a first plane and in a second plane perpendicular to the first plane (See e.g., FIG. 8 elements X and/or 26; column 4 lines 6-9, 10-12, and 14-15, where the spherical type bearings teach the first and/or second pivotal connection configured for rotary movement of the actuator arm, and pivot point X permits lateral as well as vertical pivotal movement of the hydraulic actuator teaches the configured to limitation of the actuator arm in a first plane and in a second plane perpendicular to the first plane).
Thus, it would have been obvious to a person having ordinary skill in the art, having the prior art of Huynh’497 and Johnson before him, before the effective filing date of the claimed invention, to include in the aircraft of Huynh’497, the first pivotal connection and/or the second pivotal connection is configured for rotary movement of the actuator arm in a first plane and in a second plane perpendicular to the first plane, as taught in the analogous art of Johnson to achieve the predictable result of a novel connection of the actuator to the wing to avoid the need for (See e.g., column 1 lines 31-33; column 3 lines 17-20).
Regarding claim 18, Huynh’497, as modified by Johnson in the rejection of claim 1 hereinabove, further teaches wherein at least one of the first pivotal connection and the second pivotal connection (Johnson See e.g., FIG. 8 elements X and/or 26) is configured such that the rotary movement of the actuator arm includes moving a longitudinal axis of the actuator arm (Johnson See e.g., FIG. 8 element HA; column 4 lines 6-9, 10-12, and 14-15, where the spherical type bearings teach the rotary movement of the actuator arm, and pivot point X permits lateral as well as vertical pivotal movement of the hydraulic actuator teaches the configured to limitation of moving a longitudinal axis of the actuator arm) … and the line of flight of the aircraft (Huynh’497 See e.g., FIG. 1 element 100, where the longitudinal axis of the aircraft 100 teaches a line of flight of the aircraft).
But neither Huynh’497 nor Johnson teaches at least five degrees from the line of flight of the aircraft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the value of at least five degrees from the line of flight of the aircraft, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Huynh’497, as modified by Johnson in the rejection of claim 18 hereinabove, further teaches wherein at least one of the first pivotal connection and the second pivotal connection (Johnson See e.g., FIG. 8 elements X and/or 26) is configured such that the rotary movement of the actuator arm includes pivoting a longitudinal axis of the actuator arm … and the first plane and the second plane (Johnson See e.g., FIG. 8 element HA; column 4 lines 6-9, 10-12, and 14-15, where the spherical type bearings teach the rotary movement of the actuator arm, and pivot point X permits lateral as well as vertical pivotal movement of the hydraulic actuator teaches the configured to limitation of moving a longitudinal axis of the actuator arm and the first plane and the second plane).
But neither Huynh’497 nor Johnson teaches at least five degrees with respect to the first plane and at least ten degrees with respect to the second plane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the values of at least five degrees with respect to the first plane and at least ten degrees with respect to the second plane, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Huynh’497, as modified by Johnson in the rejection of claim 1 hereinabove, further teaches wherein at least one of the first pivotal connection and the second pivotal connection (Johnson See e.g., FIG. 8 elements X and/or 26) is configured such that the rotary movement pivots a longitudinal axis of the actuator arm (Johnson See e.g., FIG. 8 element HA; column 4 lines 6-9, 10-12, and 14-15, where the spherical type bearings teach the rotary movement of the actuator arm, and pivot point X permits lateral as well as vertical pivotal movement of the hydraulic actuator teaches the configured to limitation of pivots a longitudinal axis of the actuator arm) … and the line of flight of the aircraft (Huynh’497 See e.g., FIG. 1 element 100, where the longitudinal axis of the aircraft 100 teaches a line of flight of the aircraft).
But neither Huynh’497 nor Johnson teaches at least ten degrees from the line of flight of the aircraft.  It would have been obvious to one having ordinary skill in the art before the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, Huynh’497, as modified by Johnson in the rejection of claim 2 hereinabove, further teaches wherein at least one of the first pivotal connection and the second pivotal connection (Johnson See e.g., FIG. 8 elements X and/or 26) is configured such that the rotary movement includes pivoting longitudinal axis of the actuator arm … and the first plane and the second plane (Johnson See e.g., FIG. 8 element HA; column 4 lines 6-9, 10-12, and 14-15, where the spherical type bearings teach the rotary movement of the actuator arm, and pivot point X permits lateral as well as vertical pivotal movement of the hydraulic actuator teaches the configured to limitation of pivoting longitudinal axis of the actuator arm … and the first plane and the second plane).
But neither Huynh’497 nor Johnson teaches at least ten degrees with respect to the first plane and at least ten degrees with respect to the second plane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the values of at least ten degrees with respect to the first plane and at least ten degrees with respect to the second plane, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 22, Huynh’497, as modified by Johnson in the rejection of claim 1 hereinabove, further teaches wherein the fairing (Huynh’497 See e.g., ¶ [0048], “… locating the first and second hydraulic modules 342, 344 remotely from the first, second, third and fourth HMAs 302, 304, 306, 308 advantageously enables the dimensions (e.g., widths and/or lengths) of aerodynamic fairings that respectively ”) has a longitudinal axis substantially aligned with the line of flight (Huynh’497 See e.g., FIG. 1 element 100 and the unlabeled fairings protruding from the trailing edge of the wings, where, the longitudinal axis of the aircraft 100 teaches a line of flight of the aircraft, each unlabeled fairing has an imaginary longitudinal line that runs parallel to the longitudinal axis of the aircraft).


Claim 8 is/are rejected under 35 USC § 103 as being unpatentable over Huynh’497, and further in view of Johnson, and further in view of Huynh, et al., U.S. Patent Application Publication 2018/0362147 (hereinafter called Huynh‘147).
Regarding claim 8, Huynh’497, as modified by Johnson in the rejection of claim 1 hereinabove, further teaches wherein the flight control surface extends from a trailing edge of the aircraft wing (See e.g., FIGS. 1 & 3 element 114 or 120; ¶ [0026]), but Huynh’497does not teach the flight control surface extends from a leading edge of the aircraft wing.
However, Huynh‘147 teaches the flight control surface extends from a leading edge of the aircraft wing (See e.g., FIG. 1 element 120 or 122; ¶ [0024]).
Thus, it would have been obvious to a person having ordinary skill in the art, having the prior art of Huynh’497 and Huynh‘147 before him, before the effective filing date of the claimed invention, to include in the aircraft of the combined invention of Huynh’497 and Johnson, the flight control surface extends from a leading edge of the aircraft wing, as taught in the analogous art of Huynh‘147 to achieve the predictable result of optimizing aerodynamic properties of the aircraft and aerodynamic surfaces, as disclosed by Huynh‘147 (See e.g., ¶ [0015]).
Response to Arguments
Applicant’s arguments filed 11/18/2021 have been fully considered but are moot due t new grounds of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to the claims, a response is considered necessary for several of the Applicant’s arguments since the reference on record, Huynh, U.S. Patent Application Publication 20200079497 A1 (hereinafter called Huynh’497), will continue to be used to meet several of the claimed limitations.
On page 11 of the REMARKS Applicant argues “Figure 3 is not represented in Huynh as disclosing the orientation of the actuator arms 304, 308 with respect to a line of flight of an aircraft. There is no discussion in Huynh 497 regarding the orientation of the actuator arms with respect to a line of flight and no teaching in Huynh 497 of any benefit to orienting the actuator arms with respect to the line of flight. There is no discussion in Huynh 497 of a line of flight and no teaching that the actuator arms should be aligned with a line of flight. The schematic showing in Figure 3 of Huynh 497 of distributed trailing edge wing flap system is not by itself sufficient to clearly show to a person of ordinary skill that the actuators are to be aligned with a line of flight.”  Examiner respectfully disagrees.  Specifically, use of the term “line of flight” in an apparatus claim is confusing.  Because “line of flight” is a parameter or characteristic that is external to the apparatus, and it only happens when the aircraft travels through the air, and it changes under any number of given conditions, and it is being used to define a limitation in an apparatus, it makes it difficult to determine the meets and bounds (scope) of the claim.  And, because it is well-known that an aircraft defines a main longitudinal axis parallel to the line of flight (See e.g., Coulter et al., U.S. Patent Application Publication 2010/0044511 A1 FIG. 1 element 101; ¶ [0026]), the aircraft 100 of Huynh’497 (FIG. 1) has a longitudinal axis, and therefore teaches “line of flight” as is well-known in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Coulter et al., U.S. Patent Application Publication 2010/0044511 A1 teaches “The aircraft 100 defines a main longitudinal axis 101 parallel to the line of flight L.” (See e.g., FIG. 1 element 101 and L; ¶ [0026]).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
26 January 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644